Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Notice of Allowance is in response to the remarks, amendments, and terminal disclaimer filed August 30, 2021.  
	Claims 21, 28, and 35 have been amended.  Claims 26, 33, and 40 have been canceled.  Claims 21-25, 27-32, and 34-39 are pending and found allowable.
	The following is an examiner’s statement of reasons for allowance:  
Applicant has overcome the nonstatutory double patenting rejection by filing a Terminal Disclaimer on August 30, 2021.
Applicant has recited patent eligible subject matter as explained in the July 14, 2021 Office action.
Applicant has overcome the prior art rejection of the July 14, 2021 Office action through amendment, by incorporating the subject matter of claims 26, 33, and 40.
The closest prior art, Rosenoer, US PGPUB 2018/0285971 A1, teaches a system, method, and computer readable medium which receives court ordered judgements that specify a debtor, creditor, and amount of debt owed (see par 027), as well as using hash values on a blockchain to match for authenticity (par 004).  Rosenoer continues, teaching each element of claim 21 as filed February 1, 2021.  However, Rosenoer does not teach the account specific elements of:
Receiving an alert from a financial institution associated with the one or more payment accounts, wherein the alert is triggered by a withdrawal request associated 
And collecting, as a collected asset, at least a portion of the amount of debt from the one or more payment accounts associated with the debtor, before the deadline of enforcing the court- ordered judgement;
Therefore, because Rosenoer does not teach all the elements of the Instant Claims, the Claims teach over Rosenoer.
Similarly, while Soccorsy teaches sending a request to a financial institution … to determine whether a corresponding available payment account has a balance that is greater than or equal to the amount of debt, see col 4 ln 16-32, Soccorsy does not teach receiving an alert from a financial institution associated with the one or more payment accounts, wherein the alert is triggered by a withdrawal request associated with a particular payment account of the one or more payment accounts, and wherein the alert indicates that, after withdrawing a particular amount of the withdrawal request, a remaining balance of the particular payment account is less than the amount of debt.  Therefore, Soccorsy does not teach all the limitations of Applicant's independent claims.
Brown, US PGPUB 2017/0301047 A1, teaches timestamping on a blockchain, however, Brown does not teach receiving an alert from a financial institution associated with the one or more payment accounts, wherein the alert is triggered by a withdrawal request associated with a particular payment account of the one or more payment accounts, and wherein the alert indicates that, after withdrawing a particular amount of the withdrawal request, a remaining balance of the particular payment account is less 
Summers et al., "Method of Performing Micro-Transactions to Pay Off a Debt," US PGPUB 2017/0193487 A1, teaches in par 028 that an amount of money can be transferred from a withdrawal account to a deposit account during a "savings transaction," where a ratio of saved money to the amount of payoff money determines the amount saved and the debt.  However, Summers does not teach receiving an alert from a financial institution associated with the one or more payment accounts, wherein the alert is triggered by a withdrawal request associated with a particular payment account of the one or more payment accounts, and wherein the alert indicates that, after withdrawing a particular amount of the withdrawal request, a remaining balance of the particular payment account is less than the amount of debt.  Therefore, Summers does not teach all the limitations of Applicant's independent claims.
Watson et al., "Using a Distributed Ledger for Tracking Debt Data," US PGPUB 2019/0325512 A1, teaches in par 032 that messages are sent where a debt has been transferred from different banks.  However, Watson does not teach receiving an alert from a financial institution associated with the one or more payment accounts, wherein the alert is triggered by a withdrawal request associated with a particular payment account of the one or more payment accounts, and wherein the alert indicates that, after withdrawing a particular amount of the withdrawal request, a remaining balance of the particular payment account is less than the amount of debt.  Therefore, Watson does not teach all the limitations of Applicant's independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689